       Case 1:18-cr-00219-DAD-BAM Document 182 Filed 05/29/20 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     TALIA KHIO
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                  Case No. 1:18-CR-00219-DAD
10                   Plaintiff,                 STIPULATION CONTINUING
                                                SENTENCING HEARING: ORDER
11         vs.
12 TALIA KHIO
                                                DATE: August 31, 2020
13                   Defendant.                 TIME: 10:00 a.m.
                                                JUDGE: Hon. DALE A. DROZD
14
15         IT IS HEREBY STIPULATED by and between the parties, through their respective
16 counsel, that the sentencing hearing now set for June 9, 2020 may be moved to August 31, 2020 at
17 10:00 a.m. The reason defendant proposes this stipulation is that the Presentence Report is not yet
18 prepared due to delays in conducting the presentence interview with the probation officer. The
19 defense also needs additional time to prepare for sentencing, and Mr. Khio will likely need to
20 undergo some medical procedures in the near future.
21
                                                 Respectfully submitted,
22
23 Dated: May 28, 2020                           /s/ Jeffrey A. Spivak
                                                 JEFFREY A. SPIVAK
24                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
25
26 Dated: May 28, 2020                           /s/ Victor M. Chavez
                                                 VICTOR M. CHAVEZ
27                                               Attorney for Defendant
                                                 TALIA KHIO
28
        Case 1:18-cr-00219-DAD-BAM Document 182 Filed 05/29/20 Page 2 of 2


1                                           PROPOSED ORDER

2            GOOD CAUSE APPEARING, the Court grants the stipulation of the parties. The

3    sentencing in this matter is hereby continued to August 31, 2020 at 10:00 A.M.

4    IT IS SO ORDERED.
5
         Dated:     May 29, 2020
6                                                    UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
     Khio- Stipulation and Proposed Order
